DETAILED ACTION   
Claims 1, 6, 12 and 20-30 are pending.
Claims 1, 6, 12 and 20 are amended.
Claims 2-5, 7-11 and 13-19 are canceled.
Claims 21-30 are added.
Claims 1, 6, 12 and 20-30 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 10/22/2020 have been fully considered but are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 20-22 and 26-27 are rejected under 35 U.S.C. §103 as being unpatentable over Kim et al. (US 2016/0373915 A1) hereinafter “Kim” in view of Jia (US 2018/0152978 A1) hereinafter “Jia”.
As per claim 1, Kim discloses a terminal (Kim, FIG. 26, UE) comprising: 
at least one memory storing instructions (Kim, [0520], FIG. 30, a memory 3022)
and at least one processor (Kim, [0520], FIG. 30, a processor 3021) configured to execute the instructions to: 
send, to a control device in a network, a Registration Request message (Kim, [0463], FIG.26, UE sends a TAU request message to the MME at step S2601) 
receive from the control device, a Registration Accept message (Kim, [0467], FIG. 26, the MME sends a TAU ACCEPT message to the UE at step S2603) including a new GUTI (Globally Unique Temporary UE Identity) assigned for the terminal (Kim, [0469], the TAU ACCEPT message may include a corresponding GUTI if the MME allocates a new GUTI to the UE)
Kim does not explicitly disclose a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter and a Registration Accept message including a second eDRX parameter, which is different from the first eDRX parameter if the second eDRX parameter is provided from the network.
Jia discloses a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter (Jia, [0017], the UE can include UE desired eDRX parameters in the attach/TAU request) and a Registration Accept message including a second eDRX parameter, which is different from the first eDRX parameter if the second eDRX parameter is provided from the network  (Jia, [0016], The eDRX parameters provided by the network to the UE (referred to herein as the network eDRX parameters) in an attachment or TAU acceptance response are different from the eDRX parameters requested by the UE in the attache/TAU request (referred to herein as the UE eDRX parameters)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Jia related to a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter and a Registration Accept message including a second eDRX parameter, which is different from the first eDRX parameter if the second eDRX parameter is provided from the network and have modified the teaching of Kim in order to optimize power consumption ([0003])
Kim in view of Jia disclose sending a Complete message to the control device (Kim, [0471], FIG. 26, the UE sends a TAU COMPLETE message to the MME at step S2605)

As per claim 6, Kim in view of Jia disclose the terminal according to Claim 1, wherein the Registration Request message is a TAU (Tracking Area Update) Request message (Kim, [0463], FIG. 26, a TAU request message), and the Registration Accept message is a TAU Accept message (Kim, [0467], FIG. 26, a TAU ACCEPT message)

As per claim 12, Kim discloses a control device in a network having a terminal (UE (User Equipment)), the control device (Kim, FIG. 26, an MME) comprising: 
a memory (Kim, FIG. 30, memory 3012); and 
at least one processor (Kim, FIG. 30, processor 3011), comprising hardware, configured to: 
receive, from the UE, a Registration Request message (Kim, [0463], FIG.26, UE sends a TAU request message to the MME at step S2601) 

Jia discloses a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter (Jia, [0017], the UE can include UE desired eDRX parameters in the attach/TAU request)
updating the first eDRX parameter to a second eDRX parameter if the network provides the second eDRX parameter which is different from the first eDRX parameter (Jia, [0016], The eDRX parameters provided by the network to the UE (referred to herein as the network eDRX parameters) in an attachment or TAU acceptance response are different from the eDRX parameters requested by the UE in the attache/TAU request (referred to herein as the UE eDRX parameters)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Jia related to a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter and updating the first eDRX parameter to a second eDRX parameter if the network provides the second eDRX parameter which is different from the first eDRX parameter and have modified the teaching of Kim in order to optimize power consumption ([0003])
Kim in view of Jia disclose assigning a new GUTI (Globally Unique Temporary UE Identity) for the UE (Kim, [0469], the TAU ACCEPT message may include a corresponding GUTI if the MME allocates a new GUTI to the UE) 
(Kim, [0469], the TAU ACCEPT message may include a corresponding GUTI if the MME allocates a new GUTI to the UE) and the second eDRX (Jia, [0015], including Edrx parameters in the response)

As per claim 20, Kim discloses a communication method performed by a control device in a network having a UE (User Equipment), the method comprising: 
receiving, from the UE, a Registration Request message (Kim, [0463], FIG.26, UE sends a TAU request message to the MME at step S2601)  
Kim does not explicitly disclose a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter; updating the first eDRX parameter to a second eDRX parameter if the network provides the second eDRX parameter which is different from the first eDRX parameter.
Jia discloses a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter (Jia, [0017], the UE can include UE desired eDRX parameters in the attach/TAU request)
updating the first eDRX parameter to a second eDRX parameter if the network provides the second eDRX parameter which is different from the first eDRX parameter (Jia, [0016], The eDRX parameters provided by the network to the UE (referred to herein as the network eDRX parameters) in an attachment or TAU acceptance response are different from the eDRX parameters requested by the UE in the attache/TAU request (referred to herein as the UE eDRX parameters)

Kim in view of Jia disclose assigning a new GUTI (Globally Unique Temporary UE Identity) for the UE (Kim, [0469], the TAU ACCEPT message may include a corresponding GUTI if the MME allocates a new GUTI to the UE)
and sending, to the UE, a Registration Accept message including the new GUTI (Kim, [0469], the TAU ACCEPT message may include a corresponding GUTI if the MME allocates a new GUTI to the UE) and the second eDRX (Jia, [0015], including eDRX parameters in the response)

As per claim 21, Kim in view of Jia disclose the control device according to Claim 12, wherein the Registration Request message is a TAU (Tracking Area Update) Request message (Kim, [0463], FIG.26, a TAU request message), and the Registration Accept message is a TAU Accept message (Kim, [0467], FIG. 26, a TAU ACCEPT message)

As per claim 22, Kim in view of Jia disclose the control device according to Claim 21, wherein the control device is a MME (Mobility Management Entity) (Kim, FIG. 26, an MME)

 the Registration Request message is a TAU (Tracking Area Update) Request message (Kim, [0463], FIG.26, a TAU request message), and the Registration Accept message is a TAU Accept message (Kim, [0467], FIG. 26, a TAU ACCEPT message)

As per claim 27, Kim in view of Jia disclose the method according to Claim 26, wherein the control device is a MME (Mobility Management Entity) (Kim, FIG. 26, an MME)

Claims 23-25 and 28-30 are rejected under 35 U.S.C. §103 as being unpatentable over Kim (US 2016/0373915 A1) in view of  Jia (US 2018/0152978 A1) and further in view of Chin et al. (US 2016/0183156 A1) hereinafter “Chin”.
As per claim 23, Kim in view of Jia disclose the control device according to Claim 12, they do not disclose wherein the processor is configured to use the second eDRX parameter with the new GUTI until the control device receives, from the UE, a Complete message while a timer T3450 runs.
Chin discloses wherein the processor is configured to use the second eDRX parameter with the new GUTI until the control device receives, from the UE, a Complete message while a timer T3450 runs (Chin, [0860], If the MME assigns a new GUTI for the UE, a GUTI shall be included in the TRACKING AREA UPDATE ACCEPT message. In this case, the MME shall start timer T3450)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chin related to wherein the processor is configured to use the second eDRX parameter with the new GUTI until the control device 

As per claim 24, Kim in view of Jia and Chin disclose the control device according to Claim 23, wherein the Complete message is a TAU (Tracking Area Update) Complete message (Kim, [0471], a TAU COMPLETE message)

As per claim 25, Kim in view of Jia and Chin disclose the control device according to Claim 23, wherein the timer T3450 is operable to be started when the Registration Accept message is sent to the UE (Chin, [0860], the MME shall start timer T3450. The MME may include a new TAI list for the UE in the TRACKING AREA UPDATE ACCEPT message)

As per claim 28, Kim in view of Jia disclose the method according to Claim 20, they do not disclose further comprising: using the second eDRX parameter with the new GUTI until the control device receives, from the UE, a Complete message while a timer T3450 runs.
Chin discloses using the second eDRX parameter with the new GUTI until the control device receives, from the UE, a Complete message while a timer T3450 runs (Chin, [0860], If the MME assigns a new GUTI for the UE, a GUTI shall be included in the TRACKING AREA UPDATE ACCEPT message. In this case, the MME shall start timer T3450)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chin related to using the second eDRX parameter with the new GUTI until the control device receives, from the UE, a Complete 

As per claim 29, Kim in view of Jia and Chin disclose the method according to Claim 28, wherein the Complete message is a TAU (Tracking Area Update) Complete message (Kim, [0471], a TAU COMPLETE message)

As per claim 30, Kim in view of Jia and Chin disclose the method according to Claim 28, wherein the timer T3450 is operable to be started when the Registration Accept message is sent to the UE (Chin, [0860], the MME shall start timer T3450. The MME may include a new TAI list for the UE in the TRACKING AREA UPDATE ACCEPT message)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462